Peck, J.
We need not consider the issues presented between the intervener, appellant and plaintiff-respondent beyond section 3672 of the Internal Revenue Code (U. S. Code, tit. 26, § 3672), which provides that the Government’s lien for taxes shall not be valid against any pledgee until notice is filed in an office designated by State law or in the office of the Clerk of the United States District Court. Admittedly no such notice was filed until the day before the trial of this action. The Government attempts to avoid the impact of section 3672 by contending that respondent is not a pledgee. We think that, as the assignment of wages made by defendant Knight was as security for and a means of payment of the defendant’s principal obligation to pay plaintiff $20,000, the plaintiff comes within the classification of a pledgee. The judgment appealed from should be affirmed, with costs to the respondent.